Citation Nr: 1420819	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969, with service in the DMZ in Korea between January 1968 and April 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in Nashville, Tennessee.

In September 2011, the Board remanded this appeal to the RO for additional evidentiary development.  Such development having been completed, the appeal has since been returned to the Board for further appellate action.  

In September 2011, the Board also denied reopening of a claim of entitlement to service connection for benign prostatic hypertrophy with chronic prostatitis, an issue also on appeal at that time.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2013). 

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDING OF FACT

Although the Veteran was exposed to herbicide agents during his service in Korea, he does not have diabetes mellitus type II, but has steroid-induced diabetes, which is not an herbicide-presumptive disease, and which is not otherwise related to service.    


CONCLUSION OF LAW

Diabetes was not incurred in service; the basic criteria for service connection for Type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for what he asserts is Type II diabetes mellitus.  The Veteran contends that his diabetes resulted from exposure to herbicide agents during his service in Korea.  

The RO has acknowledged that the Veteran was exposed to herbicide agents during his service in Korea, and that question is resolved.  The questions remaining to be determined are whether the Veteran has Type II diabetes mellitus as opposed to some other form of diabetes, and whether any form of diabetes is related to service.  

The Board finds that, while the Veteran has a diagnosis of diabetes, he does not have Type II diabetes mellitus.  This is significant because the presumption of service connection applicable to veterans exposed to herbicide agents during service applies only to "Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes)."  See 38 C.F.R. § 3.309(e).  For any other form of diabetes, actual incurrence in service must be demonstrated. 

The Veteran was afforded a VA examination in October 2011 for the purpose of determining the nature of the current diagnosis.  In the diagnostic section of the report, the examiner was given the choices of Type I diabetes mellitus, Type II diabetes mellitus, impaired fasting glucose, and "Other."  The examiner selected "Other" and specified that the Veteran has "secondary diabetes," elsewhere described as steroid-induced diabetes, with onset in 2003.  

The examiner noted that the steroids which were sometimes causing abnormal blood sugars were taken to help control the Veteran's nonservice-connected connective tissue disease variously diagnosed as cutaneous lupus, timid lupus, and Sweet's.  After examining his medication records and comparing them to his lab results, the examiner found no abnormal readings meeting the criteria for a diagnosis of diabetes unless the Veteran was on steroids, usually getting a temporary boost in his dose.  The examiner noted that, with the exception of the onset week of Metformin in 2008, the Veteran has been on no medications for diabetes.  The examiner explained that the Veteran meets the diagnostic criteria for diabetes only when his steroid intake (Prednisone) has been boosted or increased, and that there were no findings consistent with diabetes when the Veteran was not on boosted steroids.  The examiner noted that, even when he is on steroids, he usually has normal blood sugars and does not meet the criteria for diabetes.  

The Board acknowledges that records from the Veteran's private treatment provider refer to his being treated for Type II diabetes mellitus and also for "NIDDM" or non-insulin dependent diabetes mellitus, which is sometimes used as a synonym for Type II diabetes.  Thus, there is a conflict in the medical evidence regarding the question of whether Type II diabetes is the appropriate diagnosis.  

The Board observes that all clinical diagnostic references are not equally probative.  An important basis for weighing such references is the purpose for which they are made.  This can generally be surmised from the context of the report in which they are found.  See Lee v. Brown, 10 Vet. App. 336 (1997) (a medical opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  

The Board notes that none of the references in the private treatment records to diabetes, Type II diabetes, or NIDDM, are presented in the context of a comprehensive evaluation to determine the precise form of diabetes.  Rather, they are presented along with other diagnoses in summary format to provide an overview of the various disorders for which the Veteran is being treated, and in some cases, the medications prescribed for each.  For example, a March 2, 2004 entry reads: "The pt has HTN, diet controlled Type II DM, dermatomyositis."  The reports themselves are brief notations of office visits and discuss various problems for which the Veteran is being treated by various providers.  References such as these carry no implication that the clinician has conducted an evaluation with the intent of determining the appropriate form of diabetes present in this Veteran.  There is a fundamental difference between such informational references recorded in medical treatment records and a diagnosis that is based on a concurrent examination conducted for the specific purpose of determining a diagnosis and an appropriate course of treatment.  A diagnosis based on such an examination carries the assurance that the examiner personally endorses the diagnosis and has conducted whatever testing is necessary to ensure that his/her endorsement is meaningful.  To the Board, the difference between these types of references translates directly to probative weight.  

Similar references appear occasionally in the VA medical records.  For example, VA rheumatology notes routinely contain a summary of the Veteran's prior medical history.  The list of medical problems often includes "Diabetes Mellitus Type II or unspecified."  In this case, the reference is clearly indifferent to the type of diabetes as between Type II and unspecified.  It may perhaps be read as ruling out Type I diabetes, but it is inconclusive as to other types.  

A September 2013 ophthalmology note includes a diagnosis of "NIDDM - diabetes mellitus without retinopathy in either eye."  Other ophthalmology notes contain similar references.  Again, it is the purpose of the reference within the context of the report that determines probative weight.  Here, it is obvious from a review of the report that the ophthalmologist was not evaluating the Veteran's diabetes per se and did not purport to find that the Veteran had Type II diabetes as opposed to steroid-induced diabetes.  

The October 2011 examination was conducted not just to determine whether the Veteran has diabetes, but for specific purposes of determining the type of diabetes mellitus that is most appropriate.  The Board is thus assured that the examiner's diagnosis was presented with that question in mind.  None of the references Type II diabetes or NIDDM convey any assurance that the provider selected the most appropriate diagnosis and ruled out other possible diagnoses.  These references provide no discussion or explanation for the choice, and no acknowledgement of the association between the Veteran's diabetes symptoms and boosted doses of steroids.  For these reasons, the Board attaches greater weight to the diagnosis of the October 2011 VA examiner than to other diagnoses of record.  

As the Board has found that the Veteran does not have Type II diabetes mellitus, but has steroid-induced diabetes, his diabetes is not presumed to have been incurred in service as a result of herbicide exposure.  

The Board also notes that it is not clear that there is even a chronic disability in this case.  The fact that the symptoms disappear after reduction in the dose of steroids raises the question of whether there is even a chronic disability within the meaning of VA law as a requirement for a grant of service connection.  Nevertheless, even if it is found that a chronic disability exists, the Board finds that service connection is not warranted, as the disease is not related to service.  

Turning to the etiology of the diabetes diagnosed in this case, the October 2011 examiner found that the Veteran's secondary diabetes was less likely than not (less than 50 percent probability) incurred in or caused by service, but was related to medication prescribed to treat a nonservice-connected disability.  While there is arguably a conflict in the diagnoses in this case, there is no medical opinion that conflicts with that of the October 2011 examiner regarding the etiology of the Veteran's diabetes.  

There is no indication from the service treatment records that diabetes began in service.  There is no diagnosis of diabetes in service.  The examination for service separation in April 1969 contains no specific markings, but simply notes that the Veteran is qualified for separation and assigns physical profile ratings of "1" for each category.  The physical profile is divided into six categories, each denominated by a capital letter.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

On the report of medical history at service separation, the Veteran also noted that he had rheumatic fever as a small child, but had no knowledge of other diseases.  This is directly pertinent to the question of whether he had diabetes in service.  

The first reference to diabetes in the post-service records comes in 2003 when private treatment notes indicate that the Veteran was warned of elevated blood sugar readings.  Prednisone was first prescribed in early 2001 to treat what was later determined to be lupus, but which at that time was diagnosed as dermatomyositis.  Records just prior to this show treatment for dermatomyositis or suspected lupus with sunblock and hydroxychloroquine (Plaquenil) starting in early 2000.  A March 2002 private treatment report indicates that the Veteran's dose of Prednisone was being increased from 20mg per day to 50-60mg per day.  The physician expressed specific concern in this report about "his elevated fasting blood sugar levels with the planned start of prednisone."  

Following a period of apparent remission of diabetes symptoms in 2007, an April 2008 VA treatment report describes a diagnosis of diabetes - "new."  The examiner noted that glucose readings indicated that the Veteran has developed diabetes.  The examiner further noted that Prednisone was a contributing factor; however, the Veteran was advised not to stop his steroid use abruptly.  

Thus, the in-service and post-service clinical record supports the opinion of the VA examiner that diabetes began after service in conjunction with steroid treatment for lupus.  While the record contains reference to Type II diabetes, for reasons discussed above, these are not as persuasive as the opinion of the VA examiner, as it is well-reasoned and consistent with the facts.  

The Board acknowledges that the Veteran has presented a consistent account asserting that his diabetes is related to herbicide exposure.  Although lay persons, such as the Veteran, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the specific type of diabetes and its etiology are matters which fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board emphasizes that it does not doubt the Veteran's account of the events of service.  However, his opinion relating his recent diabetes symptoms to herbicide exposure does not carry the weight of a competent medical opinion.  

As the evidence in this case establishes that the Veteran does not have Type II diabetes, but has a form of diabetes that is directly related to medications prescribed to treat a nonservice-connected disability, the Board concludes that service connection for diabetes is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not asserted that there is any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO obtained private treatment records identified by the Veteran as well as his service treatment records and VA outpatient treatment records.  In addition, the Veteran was afforded a VA examination to determine the etiology of the claimed diabetes.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

Moreover, in obtaining updated VA and private treatment records and obtaining a VA examination and opinion, the RO substantially complied with the Board's remand instructions.  Accordingly, there is no reason for any additional remand for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


ORDER

Service connection for diabetes is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


